 
Exhibit 10.40
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between
Bristol-Myers Squibb Pharma Research Labs L.L.C., a Delaware limited liability
company (hereinafter the “Company”), and Peter L. Myers (hereinafter “Employee”)
and shall become effective upon the date of the latest signature hereto.
 
RECITALS
 
WHEREAS, this Agreement is entered into in connection with that certain Purchase
Agreement, dated February 8, 2002 (the “Purchase Agreement”), between Deltagen,
Inc. (“Deltagen”), a Delaware corporation, and Bristol-Myers Squibb Company, a
Delaware corporation, pursuant to which the Company will become a wholly owned
subsidiary of Deltagen;
 
WHEREAS, the Company and Employee wish to set forth in this Agreement the terms
and conditions under which Employee will continue to be employed by the Company;
and
 
WHEREAS, the Company wishes to be assured that Employee will be available to the
Company for at least an additional two years after the Closing Date (as such
term is defined in the Purchase Agreement).
 
NOW, THEREFORE, the Company and Employee, in consideration of the mutual
promises set forth herein, agree as follows:
 
ARTICLE I.
 
EMPLOYMENT DUTIES
 
A.    Title/Responsibilities.    Employee hereby accepts employment with the
Company pursuant to the terms and conditions hereof. Employee agrees to serve
the Company in the position of Executive Vice President and Site Director.
Employee shall have the powers and duties commensurate with such position. It is
agreed and understood that the Company may reassign Employee to another position
consistent with Employee’s knowledge and experience within its organization
during the term of this Agreement, but that no relocation shall be required of
Employee without Employee’s prior consent.
 
B.    Full Time Attention.    Employee shall devote his best efforts and his
full business time and attention to the performance of the services customarily
incident to such office and to such other services as the Company may reasonably
request.
 
C.    Other Activities.    Except upon the prior written consent of the Company,
Employee shall not during the period of employment engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is or may be competitive with, or that might place him in a
competing position to that of the Company or any other corporation or entity
that directly or indirectly controls, is controlled by, or is under common
control with the



1



--------------------------------------------------------------------------------

Company (an “Affiliated Company”), provided that Employee may own less than one
percent (1%) of the outstanding securities of any such publicly traded competing
corporation.
 
ARTICLE II.
 
COMPENSATION
 
A.    Base Salary.    Employee shall receive a Base Salary at an annual rate of
Two Hundred Ninety Thousand dollars ($290,000), payable in accordance with the
Company’s customary payroll practices. The Company shall provide Employee with
annual performance reviews, and, thereafter, Employee shall be entitled to such
Base Salary as the Company may from time to time establish in its sole
discretion.
 
B.    Bonuses.    Employee’s entitlement to incentive bonuses from the Company
is discretionary and shall be determined by Deltagen’s Board, Compensation
Committee or Chief Executive Officer in good faith based upon the extent to
which Employee’s individual performance objectives and the Company’s
profitability objectives and other financial and nonfinancial objectives are
achieved during the applicable bonus period.
 
C.    Stock Options.    Upon the Closing Date and subject to approval of the
Deltagen’s Board of Directors, Employee will be granted a stock option under the
Deltagen’s 2000 Stock Incentive Plan to purchase 175,000 shares of the
Deltagen’s common stock (the “Option”). To the maximum extent possible, the
Option shall be an Incentive Stock Option as such term is defined in Section 422
of the Internal Revenue Code of 1986, as amended. The Option will be governed by
and granted pursuant to a separate stock option agreement. The exercise price
per share of the Option will be equal to the fair market value of the Deltagen’s
common stock established on the date of grant. The Option will be subject to
vesting over four (4) years so long as Employee continues to be employed with
the Company, according to the following schedule: Twenty-five percent (25%) of
such shares shall vest and become exercisable twelve (12) months following the
grant date, with an additional 1/48 of such shares vesting at the end of each
monthly period thereafter.
 
D.    Retention Bonus.    If Employee remains an employee of the Company through
November 1, 2002, he shall be entitled to a cash retention bonus of $150,000.



E.    Withholdings.    All compensation and benefits to Employee hereunder shall
be subject to all federal, state, local and other withholdings and similar taxes
and payments required by applicable law.
 
ARTICLE III.
 
EXPENSE ALLOWANCES AND FRINGE BENEFITS
 
A.    Vacation.    Employee shall receive three (3) weeks of annual paid
vacation during the term of this Agreement.



2



--------------------------------------------------------------------------------

 
B.    Benefits.    During the term of this Agreement, the Company will provide
Employee with the opportunity to participate in the standard benefits plans
currently available to other similarly situated employees, including medical,
dental and vision insurance, subject to any eligibility requirements imposed by
such plans. The amount and extent of benefits to which Employee is entitled
shall be governed by the specific benefit plan as it may be amended from time to
time.
 
C.    Business Expense Reimbursement. During the term of this Agreement,
Employee shall be entitled to receive proper reimbursement for all reasonable
out-of-pocket expenses incurred by him (in accordance with the policies and
procedures established by the Company for similarly situated employees) in
performing services hereunder, provided Employee properly accounts therefor.
 
ARTICLE IV.
 
CONFIDENTIALITY
 
A.    Proprietary Information.    Employee shall sign, or has signed, an
Employee’s Proprietary Information and Invention Assignment Agreement (the
“Confidentiality Agreement”) substantially in the form attached hereto as
Exhibit A. Employee hereby represents and warrants to the Company that he or she
has complied with all obligations under the Confidentiality Agreement and agrees
to continue to abide by the terms of the Confidentiality Agreement and further
agrees that the provisions of the Confidentiality Agreement shall survive any
termination of this Agreement or of Employee’s employment relationship with the
Company.
 
B.    Return of Property.    All documents, records, apparatus, equipment and
other physical property which is furnished to or obtained by Employee in the
course of his employment with the Company shall be and remain the sole property
of the Company. Employee agrees that, upon the termination of his employment, he
shall return all such property (whether or not it pertains to Proprietary
Information as defined in the Proprietary Information and Inventions Agreement),
and agrees not to make or retain copies, reproductions or summaries of any such
property.
 
ARTICLE V.
 
TERM AND TERMINATION
 
A.    Term of Agreement.    Unless otherwise terminated by the Company in
accordance with this Agreement, this Agreement and Employee’s employment with
the Company under this Agreement shall commence at the Closing Date and shall
continue to and including the date which is two (2) years thereafter (the
“Employment Term”).
 
B.    Termination Upon Death of Employee. The Employment Term shall terminate
automatically upon the death of Employee. In such event, the Company shall pay
to Employee’s beneficiaries or his estate, as the case may be, any accrued Base
Salary, any bonus compensation to the extent earned, any vested deferred
compensation (other than pension plan or profit-sharing plan benefits which will
be paid in accordance with the applicable plan), any benefits under any



3



--------------------------------------------------------------------------------

plans of the Company in which Employee is a participant to the full extent of
Employee’s rights under such plans, any accrued vacation pay and any appropriate
business expenses incurred by Employee in connection with his duties hereunder,
all to the date of termination (collectively “Accrued Compensation”), but no
other compensation or reimbursement of any kind, including, without limitation,
severance compensation, and thereafter, the Company’s obligations hereunder
shall terminate.
 
C.    Termination Upon Disability of Employee.    If Employee is prevented from
properly performing his duties hereunder by reason of any physical or mental
incapacity for a period of more than 180 days in the aggregate in any 365-day
period, then, to the extent permitted by law, the Company may terminate the
employment on the 180th day of such incapacity. In such event, the Company shall
pay to Employee all Accrued Compensation, and shall continue to pay to Employee
the Base Salary then in effect until such time as Employee shall become entitled
to receive disability insurance payments under the disability insurance policy
maintained by the Company.
 
D.    Termination for Cause.    The Company may terminate Employee’s employment
for Cause (as defined below) without liability at any time with or without
advance notice to Employee. The Company shall pay Employee all Accrued
Compensation, but no other compensation or reimbursement of any kind, including
without limitation, severance compensation, and thereafter the Company’s
obligations hereunder shall terminate. Termination shall be for “Cause” in the
event of the occurrence of any of the following: (a) any intentional action or
intentional failure to act by Employee which was performed in bad faith and to
the material detriment of the Company; (b) Employee intentionally refuses or
intentionally fails to act in accordance with any lawful and proper direction or
order of the Company; (c) Employee willfully and habitually neglects the duties
of employment; or (d) Employee is convicted of a felony crime involving moral
turpitude.
 
E.    Termination At Will.    The Company may terminate your employment at any
time for any reason not specified in Article 5.D above, or for no reason,
without further obligation or liability (except as set forth below). If the
Company elects to terminate Employee during the Employment Term pursuant to this
Article 5.E, the Company shall pay to Employee all Accrued Compensation and
shall continue to pay to Employee as provided herein Employee’s Salary then in
effect for six (6) months from the date of such termination as severance
compensation. Upon payment of the severance benefits described herein, all
obligations of the Company (or its successor) shall terminate. Any unvested
stock options held by Employee as of the date of Employee’s termination of
employment shall be accelerated by six (6) months.
 
During the period when such severance compensation is being paid to Employee,
Employee shall not (i) engage, directly or indirectly, in any other business
activity that is competitive with the current technology of the Company or any
Affiliated Company (provided that Employee may own less than one percent (1%) of
the outstanding securities of any publicly traded corporation), or (ii) hire,
solicit, or attempt to hire on behalf of himself or any other party any employee
or exclusive consultant of the Company. If the Company terminates this Agreement
or the employment of Employee with the Company other than pursuant to Articles
5.B, 5.C or 5.D, then this Article 5.E shall apply.



4



--------------------------------------------------------------------------------

 
ARTICLE VI.
 
GENERAL PROVISIONS
 
A.    Governing Law.    This Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to any
applicable conflicts of law.
 
B.    Assignment; Binding Agreement.
 
1.    Employee may not assign, pledge or encumber his interest in this Agreement
or any part thereof.
 
2.    This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributee, devisees and legatees. If Employee should die
while any amount is at such time payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Employee’s devisee, legates or other designee or, if there be
no such designee, to his estate.
 
C.    No Waiver of Breach.    The waiver by any party of the breach of any
provision of this Agreement shall not be deemed to be a waiver of any subsequent
breach.
 
D.    Notice.    For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
 
To the Company:
    
c/o Deltagen, Inc.
      
740 Bay Road
      
Redwood City, CA 94063-2469
      
Attention:    Vice President, Human Resources
      
Fax No.:    (650) 569-5273
      
Telephone No.:    (650) 569-5100
        
To Employee:
    
Peter L. Myers
      
4570 Executive Drive, Suite 400
      
San Diego, CA 92121
      
Fax No:    (858)625-6487
      
Telephone No.:    (858) 625-6487

 
E.    Modification; Waiver; Entire Agreement.    No provisions of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by Employee and such officer as may be
specifically designated by the Company. No waiver by either party hereto at any
time of any breach by the other party of, or compliance



5



--------------------------------------------------------------------------------

 
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or any prior or subsequent time. This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.
 
F.    Validity.    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
G.    Termination of Prior Agreements.    Employee acknowledges that the
Employment Agreement, dated October 5, 1999, between the Company and Employee is
hereby terminated and that the terms and conditions thereof, together with any
and all prior undertakings and agreements of the Company and Employee with
respect to the subject matter hereof, are superceded in their entirety by this
Agreement.
 
H.    Arbitration.    Any dispute or claim arising out of or in connection with
this Agreement will be finally settled by binding arbitration in accordance with
Exhibit B hereto. This Article 6.H shall not apply to the Confidentiality
Agreement.
 
I.    Employee Acknowledgment.    Employee acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.
 
J.    Remedies.
 
1.    Injunctive Relief.    The parties agree that the services to be rendered
by Employee hereunder are of a unique nature and that in the event of any breach
or threatened breach of any of the covenants contained herein, the damage or
imminent damage to the value and the goodwill of the Company’s business will be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate. Accordingly, the parties agree that the Company shall be
entitled to injunctive relief against Employee in the event of any breach or
threatened breach of any such provisions by Employee, in addition to any other
relief (including damages) available to the Company under this Agreement or
under law.
 
2.    Exclusive.    Both parties agree that the remedy specified in Article
6.J.1 above is not exclusive of any other remedy for the breach by Employee of
the terms hereof.
 
K.    Counterparts.    This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
 
[Signature Page Follows]



6



--------------------------------------------------------------------------------

 
Executed by the parties as of the dates set forth below.
 
 

 
BR
ISTOL-MYERS SQUIBB PHARMA

 
RE
SEARCH LABS L.L.C.

 
 
Date:    February 16, 2002
  
By:    /s/    RICHARD H. HAWKINS

--------------------------------------------------------------------------------

Name:    Richard H. Hawkins
Title:    Chief Financial Officer
    
EMPLOYEE
Date:    February 4, 2002
  
/s/    PETER L. MYERS

--------------------------------------------------------------------------------

Name:    Peter L. Myers

 



7